Case 1:21-cv-00193-UNA Document1 Filed 02/11/21 Page 1 of 7 PagelD #: 1
21-193

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CLINTON STRANGE,
Plaintiff

Vv.

BARCLAYS BANK DELAWARE,
a Delaware Domestic Bank Corporation
Defendant
CIVIL ACTION COMPLAINT
FOR VIOLATIONS OF:
THE FAIR CREDIT REPORTING ACT OF 1970
~~~JURY TRIAL DEMANDED~~~

 

PRELIMINARY STATEMENTS:
1. Plaintiff CLINTON STRANGE (“PLAINTIFF”) brings this action in good faith against

Defendant BARCLAYS BANK DELAWARE (“DEFENDANT” or “BARCLAYS”),
which is a Delaware Domestic Bank Corporation for alleged negligent and or willful &
knowing violations of the Federal Fair Credit Reporting Act of 1970 (“FCRA”).

2. Plaintiff seeks a maximum recovery of both statutory damages and injunctive relief
enjoining Defendant from future violations together along with post judgment interest on
judgment and all costs, expenses, and fees associated with bringing and litigating the

action.

JURISDICTION & VENUE:

3. Jurisdiction primarily arises in this U.S. District Court under a F edgal Question as the

¢
FCRA is a Federal Law pursuant to 28 U.S.C. § 1331. SK. fy

 

Page 1 of 6
Case 1:21-cv-00193-UNA Document1 Filed 02/11/21 Page 2 of 7 PagelD #: 2

4, Venue lies proper in this U.S. District as the Defendant can be found here, is incorporated
here, and primarily transacts business with U.S. Consumers Nationwide from within this

US. District pursuant to 28 U.S.C. § 1391.
THE PARTIES:
5. Plaintiff CLINTON STRANGE is an adult individual residing at the address of:

CLINTON STRANGE
7021 WINBURN DRIVE
GREENWOOD, LA 71033

6. Defendant BARCLAYS BANK DELAWARE is a Delaware Domestic Bank

Corporation that maintains a Registered agent listed as:

CORPORATION SERVICE COMPANY
c/o: BARCLAYS BANK DELAWARE
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

FACTUAL ALLEGATIONS:

Historical Background
7. Between the approximate dates of 2014 and 2018 the Plaintiff in happier times and in

better health applied for and was subsequently approved for a Credit Card offered by the
Defendant. Plaintiff succumbed some years later to his Service-Connected Disabilities
and began to fall behind on payments. Plaintiff eventually defaulted on alleged debt
obligations owed to Defendant and later Defendant sued Plaintiff in Louisiana State
Court to recover a low 5-Figure Amount. Plaintiff alleged to have experienced negative
and or distasteful “debt collection experience/s” by certain parties acting by or on behalf
of Defendant so Plaintiff filed a “Reconventional Demand” (Louisiana’s Version of a

Counter-Claim). The Plaintiff represents that sometime around early January 2020 the

Page 2 of 6
Case 1:21-cv-00193-UNA Document1 Filed 02/11/21 Page 3 of 7 PagelD #: 3

10.

11.

12.

13.

14.

Parties noticed a settlement and global dismissal w/ prejudice “on one-another” on/to the
Court, and the parties moved on. The account was deleted as a “tradeline” across all 3
Major Credit Bureaus inclusive of TransUnion.

Near or about around this January 2020 time-period the Plaintiff had TransUnion add his

profile to the non-promote list (“Promotional Opt-Out List’).

Future Joined Parties Section

Plaintiff is aware of this Courts’ and that of other Court’s loathing for “shot-gun-
pleadings” so Plaintiff at this time will not be naming absent firm evidence indicative of

liability any other parties that could be named.

Event Occurring May, 8", 2020

On May 8, 2020 the Plaintiff was granted Total Disability based on Individual
Unemployability - Permanent & Total — Static & Non-Reviewable by the U.S.
Department of Veterans Affairs [See Exhibit A- Under Seal].

On that SAME DAY the Defendant made a credit inquiry (accessed the Plaintiff's
TransUnion Consumer Credit Report) [See Exhibit B].

Plaintiff has never been told why despite repeated requests to Defendants, TransUnion,

and Defendant’s Counsel in the Louisiana Debt Collection Suit.

Events Occurring After May 2020
Plaintiff served a dispute of the Credit Inquiry on TransUnion, and also with the original

creditor Barclays’s. Barclay’s had an employee “reach out” to Plaintiff’ to acknowledge
receipt of the dispute letter, but said employee failed to follow up as promised.
TransUnion mailed a pre-printed template form letter to Plaintiff (in response to above

dispute) that was an wholly unsatisfactory response on October 22, 2020 [See Exhibit C].

Page 3 of 6
Case 1:21-cv-00193-UNA Document 1 Filed 02/11/21 Page 4 of 7 PagelD #: 4

15. In fairness to TransUnion he (Plaintiff) points out that TransUnion did remove the Credit

Inquiry from his TransUnion Consumer Credit report.

Events Occurring January 8, 2021
16. Plaintiff represents that on January 8, 2021 that Defendant again accessed his

TransUnion consumer credit report without a permissible purpose in violation of the
FCRA [See Exhibit D].
THE COUNTS:
COUNT I:
(Plaintiff v. Defendant)

Negligent Violations of the Fair Credit Reporting Act of 1970

17. Plaintiff incorporates all the foregoing paragraphs as though the same were set forth at
length herein.

18. Defendant Barclays is liable to the Plaintiff for negligent violations of the FCRA.

19. Defendant did not have a permissible purpose to access the Plaintiff's TransUnion
Consumer Credit Report and by doing so violated the Plaintiff's rights to financial and or
Consumer privacy. |

20. Defendant Barclays is liable to the Plaintiff Clinton Strange for at least $1,000.00 (One
Thousand Dollars) per violation.

21. Defendant had no permissible purpose under 15 U.S.C. § 1681a(d)(1). The FCRA
provides: “4 person shall not use or obtain a consumer report for any purpose unless—
(1) the consumer report is obtained for a purpose for which the consumer report is

authorized to be furnished under this section; and (2) the purpose is certified in

Page 4 of 6
Case 1:21-cv-00193-UNA Document1 Filed 02/11/21 Page 5 of 7 PagelD #: 5

accordance with section 1681e of this title by a prospective user of the report through a
general or specific certification.”
22. There were at least two (2) violations. The first on May 8, 2020 and the second on

January 8, 2021.

COUNT I:
(Plaintiff v. Defendant)
Willful & Knowing Violations of the Fair Credit Reporting Act of 1970

23. Plaintiff incorporates all the foregoing paragraphs as though the same were set forth at
length herein.

24. Defendant Barclays is liable to the Plaintiff for violations of the FCRA.

25. Defendant had no permissible purpose under 15 U.S.C. § 1681a(d)(1). The FCRA
provides: “A person shall not use or obtain a consumer report for any purpose unless—
(1) the consumer report is obtained for a purpose for which the consumer report is
authorized to be furnished under this section; and (2) the purpose is certified in
accordance with section 168]e of this title by a prospective user of the report through a
general or specific certification.”

26. Defendant Barclays is liable to the Plaintiff Clinton Strange for at least $1,000.00 (One
Thousand Dollars) per violation. There were at least two (2) violations. The first on May
8, 2020 and the second on January 8, 2021.

27. To the extent that the Court or trier of fact finds that the Defendant’s conduct was willful
& knowing in nature the Plaintiff seeks punitive damages in the amount of 10 x’s
Statutory damages not to exceed $ 10,000.00 (Ten Thousand U.S. Dollars) per violation —

not to exceed $20,000.00 (Twenty Thousand U.S. Dollars).

Page 5 of 6
Case 1:21-cv-00193-UNA Document1 Filed 02/11/21 Page 6 of 7 PagelD #: 6

PRAYER FOR RELIEF:

~~~JURY TRIAL DEMANDED PURSUANT TO THE 7! U.S. AMENDMENT~~~
WHEREFORE, Plaintiff seeks damages and Judgment in favor of Plaintiff against Defendant in
the form of the following requested relief as listed below:
Statutory Damages:
Actual Damages;
Punitive Damages;
Enjoinder From Future Violations;
Reasonable Attorney’s Fees (if any);
Costs of Suit:
Expenses Associated with Bringing & Litigating Action to Judgment;
Post Judgment Interest on Judgment;

, and such other and further Relief that the Court deems Necessary Just & Proper.

Respectfully Submitted,

xX ad Wr A-@~HOQ |

Clinton Strange Dated

 

 

Pro Se

7021 Winburn Drive
Greenwood, LA 71033

(318) 423-5057
Litig8.Dat.Mess@gmail.com

Page 6 of 6
   

No
1,
|
a
=
“J
—
—
oO
ND
(oe
ae
a
—<
iT
Tv
©

      

l

Greenwood, LA 71033- 3215

j Clinton Stran éA- | . J - - a. .
. a 7021 Asien =e ai Lo 6 BS ee ae ~ SE San Ree aa

 

<n f et
—— ! tie .
= * -
- i =
- ep tise Alen itt canine ee, ee mas oer i e kan =
BE ~ : ae

OFF ce o& The Clerk ,
ni bead Clade s {ft ste ct Court
SY Northketng Street i Unit 18
Wilmington DE 19801-3576

FR G:2@ Hd 11 Gas 1202

 

Cabal} 1 haat age iis

Case 1:21-cv-00193-UNA Document1 Filed 02/11/21 Page 7 of 7 PagelD #: 7

 

[ronevensusaffeowA 4

      

Pa
rae

* TIES |

 

. fOREVERIL
